Citation Nr: 1101046	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as 
due to exposure to herbicides in service.

2.  Entitlement to service connection for diabetes mellitus on a 
basis other than exposure to herbicides in service.

3.  Entitlement to service connection for diabetic neuropathy.

4.  Entitlement to service connection for erectile dysfunction 
due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2007 the Veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing.  A transcript of 
the hearing is of record.

The Board previously reviewed the issue of service connection for 
diabetes mellitus as due to herbicide exposure in service and 
determined that it was subject to a stay imposed pending 
resolution in the case of Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub.nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The Supreme Court subsequently denied certiorari in the 
Haas case, and the Chairman of the Board thereafter issued 
Numbered Memorandum 01-09-03, dated January 22, 2009, rescinding 
the previous Chairman's Memorandum Number 01-04-24 that had 
imposed a stay on Haas-related claims of exposure to herbicides.  
Accordingly, the issue may now be reviewed on its merits.

The Board previously remanded these issues in May 2007 and 
December 2008.  The case has now been returned to the Board for 
further appellate action.

 
FINDINGS OF FACT

1.  The Veteran did not service in the Republic of Vietnam and is 
not shown to have been exposed to herbicides during his active 
service.

2.  Diabetes mellitus was not present until more than one year 
after the Veteran's discharge from service and is not 
etiologically related to service.

3.  The Veteran's diabetic neuropathy and erectile dysfunction 
due to diabetes mellitus are not related to active service or to 
a service-connected disability.

 
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
duty, to include exposure to herbicides, nor may its incurrence 
or aggravation during such service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2010).  

2.  Diabetic neuropathy was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 
(2010). 
 
3.  Erectile dysfunction was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
diabetes mellitus, diabetic neuropathy and erectile dysfunction.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
July 2003 rating decision on appeal.  However, following 
provision of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claims in November 2009.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There is 
no indication or reason to believe any ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records are of 
record.  The Veteran has also been afforded appropriate VA 
medical examinations and has been afforded a hearing before the 
Board.  In addition, the Board obtained an opinion from a VA 
physician in September 2010.  Neither the Veteran nor his 
representative has identified any other evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests diabetes mellitus 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish the veteran was 
not exposed to an herbicide agent during such service.  The last 
date on which the veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Service in the 
Republic of Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable degree 
any time after such service, the diabetes mellitus will be 
service connected even though there is no record of such disease 
during service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing; therefore, the Board will apply the former 
version of the regulation.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection for Diabetes Mellitus

A May 2002 letter from a VA Agent Orange Registry physician 
states the Veteran had been examined and found to have diabetes 
mellitus Type II (DM-2).  VA treatment records also show 
continuous treatment for diabetes, insulin-dependent since 2003.

Accordingly, the evidence establishes that the Veteran has 
diabetes mellitus, Type II. 

The Veteran's service personnel record establishes that he served 
in waters off Vietnam and was awarded the Vietnam Service Medal.

As noted in the Introduction, the Court issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006) reversing a decision of the 
Board that had denied service connection for diabetes mellitus 
where the only evidence of exposure to herbicides was receipt of 
the Vietnam Service Medal.  That case was subsequently reversed 
by the United States Court of Appeals for the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), and the Supreme 
Court recently denied certiorari.   

Accordingly, the Board finds that the Veteran's receipt of the 
Vietnam Service Medal does not constitute evidence of service in 
the Republic of Vietnam for the purpose of satisfying the 
presumption of exposure to herbicides.

The Veteran does not assert he physically set foot in the 
Republic of Vietnam, and in fact during his hearing before the 
Board in March 2007 he specifically denied having actually set 
foot in Vietnam.  However, he testified his ship, the USS McKean, 
performed naval gunfire support missions within small-arms range 
of the shoreline and that he could see aircraft flying over land 
spraying defoliant.  He also testified his ship anchored in 
Saigon harbor and brought aboard drinking water and fresh fruits 
and vegetables.

The Board accordingly finds the objective evidence of record does 
not show service in the Republic of Vietnam.  The Veteran's 
account of being close to the shoreline and being anchored in 
Vietnamese ports is credible, but does not satisfy the 
presumption of exposure since he has not alleged that he stepped 
foot in Vietnam or had any service on the inland waters of 
Vietnam.  Moreover, it would be speculative at best to conclude 
that the circumstances of the Veteran's service, as described by 
the Veteran, involved any exposure to herbicides.  Therefore, the 
Board must conclude that the Veteran's was not exposed to 
herbicides in service.  Accordingly, his diabetes is not 
attributable to herbicide exposure in service.

With respect to whether service connection is warranted on any 
other basis, the Board notes that STRs do not show any indication 
of diabetes during active service; the report of the Veteran's 
retirement physical examination in October 1987 shows clinical 
evaluation of the endocrine system as "normal" and shows the 
Veteran had normal sugar in a laboratory analysis the same month.  
However, the Veteran contends that he had onset of diabetes in 
service; he points out that STRs include a June 1986 note 
indicating the Veteran reported a sudden gain in weight and 
increase in urination, with family history of diabetes (the 
Veteran states he also had fatigue/malaise and increased thirst 
that were not documented in the STRs).  The resultant blood 
glucose test showed normal fasting blood glucose of 85 mg/dl, but 
the Veteran asserts a medical corpsman told him the results were 
inconclusive because there was too long a delay from the time the 
blood was drawn to the time it was tested in the laboratory.  

Records from Martin's Point Health Care Center (Portland, Maine) 
demonstrate the Veteran's diabetes was first diagnosed in 1990.  

The Veteran testified before the Board in March 2007 that while 
serving on the USS Missouri he experienced symptoms attributable 
to diabetes, including increased thirst, fatigue, and blurred 
vision.  He asked the medical corpsman aboard to check him for 
diabetes, but the only test available was a blood test, which sat 
for five days before it could be checked; the Veteran accordingly 
believes he did not receive adequate treatment in service because 
glucose tolerance checks or similar tests were not performed.  
Diabetes was subsequently diagnosed at Martins Point two or three 
years after the Veteran retired.  However, the Veteran has been 
told that diabetes is usually not identified until 5-10 years 
after onset, so in his case onset must have been during active 
service.  

The Veteran had a VA diabetes mellitus examination in May 2008.  
The examiner reviewed the claims file and noted the Veteran's 
contention of having had symptoms of diabetes during service but 
having not been afforded adequate testing at that time.  However, 
the examiner stated an opinion that the diabetes was not related 
to service because the blood glucose levels during service were 
all normal.

In July 2010, the Board requested an expert VA medical opinion 
addressing the likelihood that the Veteran's diabetes mellitus 
had its onset in service.  The Board instructed the reviewer to 
consider the Veteran to be a credible historian.  In response, an 
endocrinologist reviewed the files in September 2010 and noted 
the Veteran had been treated on multiple occasions over the years 
but on only one occasion had there been complaints of increased 
weight gain and increased urination; on that occasion a fasting 
glucose test was normal.  Other documented laboratory analyses 
included a urinalysis in 1987 that did not show any glucose 
spilling into the urine.  The Veteran was diagnosed with DM-2 in 
1990, based on multiple elevated fasting glucose levels; given 
the normal endocrine examination on separation, the normal 
fasting glucose in the setting of increased thirst and no other 
documented clinical symptoms of diabetes such as blurred vision 
and polyuria, it is less likely than not the Veteran had onset of 
DM-II during active service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  Given that two competent physicians (the VA 
examiner and the VA reviewer) have stated medical opinions that 
the Veteran's DM is not related to active service, and given that 
there is no contradictory medical opinion, the Board finds that 
service connection is not warranted in this case.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to 
the medical evidence above the Board has carefully considered the 
lay evidence offered by the Veteran in the form of his testimony 
before the Board and his correspondence to VA.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a lay 
person is not considered capable of opining, however sincerely, 
in regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case the Board, and 
the VA medical examiner and reviewer, have considered the 
Veteran's account of his symptoms during and after service to be 
credible, but the competent and uncontroverted medical opinions 
of record state that these reported symptoms did not represent 
early manifestation of DM-II.  

In sum, based on the evidence and analysis above, the Board finds 
that the Veteran was not exposed to herbicides in service, he did 
not develop diabetes mellitus until more than one year following 
his discharge from service, and his diabetes mellitus is not 
related to his active service.  Accordingly, the claim must be 
denied. 




Service Connection for Diabetic Neuropathy and Erectile 
Dysfunction due to Diabetes

The medical evidence confirms that the Veteran has erectile 
dysfunction and peripheral neuropathy due to his diabetes 
mellitus, Type II.  However, these claims must fail in view of 
the Board's determination that service connection is not 
warranted for the diabetes mellitus, Type II.



ORDER

Service connection for diabetes mellitus as due to exposure to 
herbicides in service is denied.

Service connection for diabetes mellitus on a basis other than 
exposure to herbicides in service is denied.

Service connection for diabetic neuropathy is denied.

Service connection for erectile dysfunction due to diabetes 
mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


